Title: To George Washington from Benjamin Lincoln, 26 April 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Boston April 26 1781
                        
                        I was the last evening honored with your Excellencys favor of the 21st.
                        Mr C. informs me that his frind will have the honor of calling on your Excellency immediately on his  and will digest or agree on a plan for future
                            operations.
                        The General Court have repealed their order directing the Levis raised in the three eastern counties to
                            remain there untill your pleasure should be known respecting them—Major Darby, who lives in one of those counties is gone
                            to urge them forward The recruits are daily arriving to the several randezvous and are marched on as soon as they arrive.
                            The prospect that we shall raise most of the men voted is yet flattering. I have the honor to be with the highest esteem
                            your Excellencys most obedient & most humble servant
                        
                            B. Lincoln
                        
                    